AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                   FILED
                                     UNITED STATES DISTRICT Cc UR'h JUL O9 2021
                                            SOUTHERN DISTRICT OF CALIFORN A                        CLERK, U.S. DISTRICT COURT
                                                                                                SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OFAMERICA                                JUDGMENT IN A €:RIMINAL CASE                        DEPUTY
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                V.
     JOSE EDUARDO CONTRERAS-SORTO (I)
Aka Jose Edward Contreras-Sorio                                         Case Number:        3:21-CR-10045-GPC

                                                                     Marc Xavier Carlos
                                                                     Defendant's Attorney
REGISTRATION NO.                 13399-308
•-
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.      1

D     was found guilty in violation of allegation(s) No.
                                                           ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
                l                    Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     Ju)v 9, 2021
                                                                     Date of Imposition of Sentence



                                                                     HON. GONZALO P. CURIEL
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JOSE EDUARDO CONTRERAS-SORTO (1)                                         Judgment- Page 2 of2
CASE NUMBER:              3 :21-CR-l 0045-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 4 months to run concurrent to case 21 CR0845-GPC




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at                              A.M.              on
                                                                   -------------------
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:
                                                                        to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       Defendant delivered on


 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3 :21-CR-10045-GPC
